The appellant having filed in writing, duly verified by his affidavit, a request that his motion for rehearing heretofore filed be dismissed, it is ordered that the request be granted and that the motion for rehearing be dismissed, and that the mandate of this court be at once issued upon the original judgment affirming the conviction herein.
Motion withdrawn.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.